Carlisle, J.
This court in a judgment entered in this case (Walker v. B. E. Robuck, Inc., 93 Ga. App. 820, 93 S. E. 2d 178), reversed the judgment of the Civil Court of Fulton County and the Supreme Court on certiorari having reversed the judgment of this court (B. E. Robuck, Inc. v. Walker, 212 Ga. 621, 94 S. E. 2d 696), the judgment of reversal originally rendered by this court is vacated and the judgment of the trial court is affirmed.

Judgment affirmed.


Gardner, P. J., and Townsend, J., concur.